DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 4/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5, 8-12 and 15-21 have been amended.  Claims 7  and 14 have been cancelled.  No claims are newly added.  Accordingly, claims 1-6, 8-13 and 15-46 remain pending in the application.  Claims 22-46 stand withdrawn from further consideration, with traverse.  Claims 1-6, 8-13 and 15-21 are currently under examination.

Withdrawn Objections/Rejections
	Applicant’s amendment renders the objection to the specification moot.  Specifically, Applicant argues that parylene is a common term for poly(p-xylylene) polymers and provide evidence that Parylene HT® is the only trademarked parylene (Remarks at pages 12-13).  Applicant has also amended the specification accordingly.  Thus, said objection has been withdrawn.

	Applicant’s amendment renders the objections of claims 2-5, 9-12 and 15-21 moot.  Specifically, the claims have been amended to include the limitation, “wherein the poly(p-xylylene) is a parylene”.  Thus, said objection has been withdrawn.
	Applicant’s amendment renders the rejection(s) under 35 USC 112(b) regarding “parylene” moot.  Specifically, Applicant argues that parylene is a common term for poly(p-xylylene) polymers and provide evidence that Parylene HT® is the only trademarked parylene.  Applicant has also deleted the term “Parylene HT” from the claims. Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection(s) under 35 USC 102 over DeWitt moot.  Specifically, DeWitt is silent to the newly added limitation, “wherein the at least one additive comprises a polysorbate and a sugar alcohol” (instant claim 1).  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection(s) under 35 USC 102 over Betts moot.  Specifically, Betts is silent to the newly added limitation, “wherein the at least one additive comprises a polysorbate and a sugar alcohol” (instant claim 1).  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection(s) under 35 USC 103 over DeWitt moot.  Specifically, DeWitt is silent to the newly added limitations, “wherein the at least one additive comprises a polysorbate and a sugar alcohol” (instant claim 1) and “wherein the at least one additive comprises a polysorbate” (instant claim 8).  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection(s) under 35 USC 103 over Betts moot.  Specifically, Betts is silent to the newly added limitation, “wherein the at least one additive comprises a polysorbate and a sugar alcohol” (instant claim 1).  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection(s) under 35 USC 103 over DeWitt in view of Betts moot.  Specifically, DeWitt and Betts are silent to the newly added limitations, “wherein the at least one additive comprises a polysorbate and a sugar alcohol” (instant claim 1) and “wherein the at least one additive comprises a polysorbate” (instant claim 8).  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection(s) under 35 USC 103 over DeWitt in view of Wang moot.  Specifically, Applicant’s arguments at page 15 of Remarks dated 4/18/2022 are persuasive.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection(s) under 35 USC 103 over Betts in view of Wang moot.  Specifically, Applicant’s arguments at pages 15-16 of Remarks dated 4/18/2022 are persuasive.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection(s) under 35 USC 103 over DeWitt in view of Betts and further in view of Wang moot.  Specifically, Applicant’s arguments at pages 15-16 of Remarks dated 4/18/2022 are persuasive.  Thus, said rejection has been withdrawn.

Maintained Rejections
Claim Objections
Claims 2, 9, 15 and 16 stand objected to because of the following informalities: the claims recited “parylene VT-4 (parylene F)”.  For improved clarity, it is suggested that “(parylene F)” is removed from the claims.  
Appropriate correction is requested.

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
	Applicant states that claim amendment has been submitted to correct the informalities in the claims as suggested by the Examiner.  Remarks, page 13.
In response, it is respectfully submitted that the objection to claims 2, 9, 15 and 16 have not been amended to address the “parylene VT-4 (parylene F)” limitation.  It is suggested that “(parylene F)” is removed from the claims.  
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said objection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13 and 15-21 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of copending Application No. 17/291,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the copending claims is significantly overlapping.
	The instant claims are drawn to a medical device comprising an exterior surface, an intermediate layer overlying the exterior surface, and a coating layer overlying the intermediate layer, wherein: the intermediate layer comprises a poly(p-xylylene); and the coating layer comprises a hydrophobic therapeutic agent and at least one additive.  The depending claims further limit the poly(p-xylylene) to parylene C, parylene, N, parylene D, etc., the therapeutic agent to paclitaxel, rapamycin and analogs, derivatives or combinations thereof, the at least one additive to polysorbate and a sugar alcohol, the medical device to a balloon catheter, and various combinations thereof.
It is noted that the claims recite open-ended “comprising” language which allows for other unrecited elements.
The copending claims are drawn to a medical device comprising a coating layer applied overlying an intermediate layer that overlies a modified exterior surface of the medical device, wherein: the modified exterior surface comprises an exterior surface of the medical device subjected to a surface modification that decreases a surface free energy of the exterior surface before application of the coating layer; the intermediate layer comprises a plasma polymerized polymer; and the coating layer comprises a hydrophobic therapeutic agent and at least one additive, wherein the surface modification comprises a plasma fluorination that implants a fluorine-containing species into the exterior surface, whereby the modified exterior surface comprises at least one implanted fluorine species (copending claim 2).  Copending claims 8 and 9 further limit the intermediate layer to specific compounds including parylene C, parylene N, parylene D, and so on.  Copending claim 10 further limits the therapeutic agent to paclitaxel, rapamycin and analogs, derivatives or combinations thereof. Copending claim 11 further limits the at least one additive to polysorbate and a sugar alcohol.  Copending claim 12 further limits the medical device to a balloon catheter.
All of the limitations of the instant claims are recited in the copending claims.  While the copending claims do not include the particular combination of elements claimed in the instant application, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the claimed elements with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
	Applicant notes that the rejection is provisional in nature and that the rejection be reconsidered in view of the amendments.  Remarks, page 16.
	In response, it is respectfully submitted that the rejection has been reconsidered in view of the amendments made in the instant and copending applications.  The rejection is still applicable for the reasons of record.  
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

New Rejections
	In light of Applicant’s amendments and after further consideration, the following rejections have been newly added:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-3, 5, 6, 8-10, 12, 13, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scheinert et al. (“The LEVANT I (Lutonix Paclitaxel-Coated Balloon for the Prevention of Femoropopliteal Restenosis) Trial for Femoropopliteal Revascularization”, JACC: Cardiovascular Interventions, Vol. 7. No. 1, 2014, pp. 10-19; hereafter as “Scheinert”) in view of DeWitt et al. (US 2005/0220843 Al, Oct. 6, 2005, hereafter as “DeWitt”) and as evidenced by Matweb (see PTO-892) and Pubchem (see PTO-892).	
	Instant claims 1-6 are drawn to a medical device comprising an exterior surface, an intermediate layer overlying the exterior surface, and a coating layer overlying the intermediate layer, wherein: the intermediate layer comprises a poly(p-xylylene); and the coating layer comprises a hydrophobic therapeutic agent and at least one additive; wherein the at least one additive comprises a polysorbate and a sugar alcohol.
	Instant claims 8-13 and 15-21 are drawn to a balloon catheter comprising an exterior surface, an intermediate layer overlying the exterior surface, and a coating layer overlying the intermediate layer, wherein: the intermediate layer comprises a poly(p-xylylene); and the coating layer comprises a hydrophobic therapeutic agent and at least one additive; wherein the at least one additive comprises a polysorbate.
	Regarding instant claims 1, 6, 8 and 13, Scheinert teaches a drug-coated balloon catheter coated with paclitaxel and a polysorbate/sorbitol carrier.  It is noted that paclitaxel is a known hydrophobic therapeutic agent as evidenced by Dewitt at [0080] and sorbitol is a known sugar alcohol as evidenced by Pubchem.  
	Scheinert is silent to an intermediate later comprising poly(p-xylylene).
	DeWitt teaches medical devices comprising a drug-releasing coating, wherein the medical device is pretreated with a layer of parylene and the coating is applied onto the pretreatment layer (abstract; [0027], [0097] and [0101]).  It is noted the parylene is a synonym for poly(p-xylylene) as evidenced by Matweb.  DeWitt also teaches that pretreatment improves attachment of the coating composition to the underlying substrate ([0101]).  DeWitt further teaches that the coating comprises polymers and a bioactive and can also include additives.  DeWitt teaches the particular bioactives, rapamycin and paclitaxel ([0080]) as well as the particular additives, surfactants including nonionic ethoxylated surfactants ([0071]).  DeWitt further teaches catheters and specifically, balloon catheters as suitable medical devices ([0103], [0104] and [0106]).
	Both references are drawn to drug-coated medical devices such as balloon catheters, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an intermediate layer comprising parylene into the invention of Scheinert as suggested by DeWitt with a reoanable expectation of success.  One of ordinary skill in the art would have been motivated to do so because DeWitt teaches that including a pretreatment layer of parylene to the surface of a medical device and prior to the drug coating layer is effective in improving attachment of said coating layer to the device.  A skilled artisan would have reasonably expected the device of Scheinert with an intermediary parylene layer having improved coating adhesion.  
 	Regarding instant claims 2, 3, 5, 9, 10, 12, 15-19 and 21, Scheinert and DeWitt teach the elements discussed above.  
	Scheinert is also silent to the particular parylene, parylene C.
	DeWitt further teaches the particular parylene, parylene C ([0097]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the particular parylene, parylene C into the invention of Scheinert/DeWitt with a reasonable expectation of success because DeWitt further teaches that parylene C is a suitable material for the intended use of a medical device primer/pretreatment layer (MPEP 2144.07).  A skilled artisan would have reasonably expected the device of Scheinert with an intermediary parylene C layer having improved coating adhesion.  
	Thus, the combined teachings of Scheinert and DeWitt render the instant claims prima facie obvious.

	Claims 1-6, 8-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scheinert et al. (“The LEVANT I (Lutonix Paclitaxel-Coated Balloon for the Prevention of Femoropopliteal Restenosis) Trial for Femoropopliteal Revascularization”, JACC: Cardiovascular Interventions, Vol. 7. No. 1, 2014, pp. 10-19.; hereafter as “Scheinert”) in view of DeWitt et al. (US 2005/0220843 Al, Oct. 6, 2005, hereafter as “DeWitt”) as evidenced by Matweb (see PTO-892) and Pubchem (see PTO-892) and further in view of Betts et al. (US 2010/0055145 A1, Mar. 10, 2010, hereafter as “Betts”).
	The claimed invention is described above.
	Scheinert and DeWitt teach the elements discussed above.	
	Scheinert and DeWitt are silent to the particular parylene, parylene N (instant claims 2-4, 9-11 and 15-20).
	Betts teaches a drug eluting medical device comprising a drug-polymer coating and a parylene primer coating to enhance the adhesion of the drug-polymer coating (abstract; [0049] and [0052]). Betts teaches the particular parylene, PARYLENE C as well as the particular combination of parylenes, PARYLENE C and PARYLENE N ([0114] and [0117]). 
	The references are drawn to drug-coated medical devices; thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular parylene formulation, PARYLENE C/PARYLENE N with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because DeWitt and Betts both generally teach parylene, e.g., parylene C, as a suitable material for the intended use of a medical device primer to promote adhesion of the drug coating layer to the device substrate and Betts specifically teaches that a mixture of parylene C and parylene N is also a suitable material for the intended use of a medical device primer to promote adhesion of a drug-polymer coating ([0052] and [0114]) (MPEP 2144.07).  It is also prima facie obvious to combine/substitute equivalents known for the same purpose (MPEP 2144.06).
	Thus, the combined teachings of DeWitt and Betts render the instant claims prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617